Title: To George Washington from Benjamin Tallmadge, 9 May 1782
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Dear General
                            Worthington May 9th 1782
                        
                        I have just received a Letter from Mr Silas Deane, which at the request of its Author, I beg leave to present
                            to Your Excellency for perusal, after which I shall thank Your Excellency to return it. I have the honor to be, With every
                            Sentiment of Esteem & Regard, Your Excellency’s most Obedt Servt
                        
                            Benja Tallmadge
                        
                    